Citation Nr: 1635210	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for lung disorder.

2.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.  

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2014 Department of Veterans Affairs (VA) Regional Office (RO) decisions.  

A November 2013 Board decision found that new and material evidence had been received to reopen a claim for service connection for a psychiatric disorder and remanded the claim to the RO for further development.  A December 2016 Board decision remanded all 3 issues currently on appeal to the RO for a videoconference hearing, which was held by the undersigned in June 2016.  A transcript of the hearing is associated with the Veteran's claims folder.  At the hearing, the Veteran advised that he would waive RO consideration of additional evidence submitted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO last denied service connection for a lung disorder in July 2004.  The Veteran did not appeal, nor was new and material evidence received within one year of the July 2004 notification of the decision.

2.  Since the final July 2004 decision denying service connection for a lung disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

3.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and he now has lung cancer.  


CONCLUSIONS OF LAW

1.  The July 2004 RO decision denying service connection for lung disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for lung disorder based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for lung cancer are met.  38 U.S.C.A. §§ 1110, 1116 (West 20142); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignant tumors are listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes lung cancer as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.309(e), NOTE 2.  If a Veteran did not serve in the Republic of Vietnam during the Vietnam Era, or in the Korean DMZ as described above, proof of actual exposure to herbicide agents is necessary to trigger the presumption of service incurrence based on herbicide exposure.  38 C.F.R. § 3.309.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO last denied service connection for lung disorder in July 2004 and notified the Veteran of its decision and of his right to appeal it within 1 year at the time.  No appeal was filed and no additional evidence was received within 1 year of the July 2004 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that while service in Vietnam during the Vietnam Era was shown, this was insufficient to relate the Veteran's then current non-malignant lung disorder to service.  It was not shown in service, and no link to service was shown.  

Since that decision, 2013 VA medical records have been received, showing that the Veteran has lung cancer.  This evidence is new and material as it is the type of evidence (of a disease presumptively related to herbicides) which was necessary but lacking at the time of the prior rating decision.  [Lung cancer was not on the list of herbicide related presumptive diseases in 38 C.F.R. § 3.309(e) at the time of the July 2004 rating decision, but it is now.]  Accordingly, the claim is reopened.  

On its merits, the Board finds that service connection is warranted for lung cancer.  In the July 2004 rating decision, the RO found, after service department information indicated that the Veteran served in Vietnam, that he did serve in Vietnam, and based on that, the RO explicitly conceded in-service herbicide exposure (pursuant to 38 C.F.R. § 3.309).  This became the law of the case.  Moreover, currently, the evidence shows that the Veteran has lung cancer.  As lung cancer is listed as a disease which is presumptively linked to herbicide exposure, and the RO previously concluded, including based on service department information, that the Veteran had service in the Republic of Vietnam during the Vietnam Era, the presumption of service connection for his lung cancer as related to presumptive in-service herbicide exposure favorably applies.  


ORDER

Service connection for lung cancer is granted.   


REMAND

The Veteran appeals the denial of service connection for a psychiatric disorder, including PTSD, anxiety disorder, and depressive disorder.  There was a VA psychiatric examination in April 2014 to attempt to determine the etiology of currently diagnosed anxiety and depressive disorders, and which determined that the Veteran does not have PTSD.  The examiner was unable to determine the etiology of the Veteran's anxiety and depressive disorders, as the Veteran was vague when reporting his current symptoms and in explaining the origins of what he felt caused his symptoms.  It might be that the Veteran can be more forthcoming during another VA psychiatric examination.  Perhaps he felt uncomfortable discussing his symptoms and explaining what he felt were their origins, and that he now will be able to more freely discuss them.  Additionally, it is possible that the Veteran's lung cancer, which is now service-connected, has caused or aggravated his anxiety and/or depressive disorders, as medical conditions are commonly known to affect psychiatric health.  Accordingly, the Board will remand this issue for another VA psychiatric examination, as indicated below.  Beforehand, any additional relevant medical records should be obtained.  

The Veteran also appeals the RO's denial of TDIU.  Now that lung cancer is service-connected, he has a service-connected disability to consider in conjunction with this claim.  Accordingly, the RO should again consider this claim in light of his service-connected lung cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with secondary service connection notice and assistance concerning his claim for service connection for psychiatric disorder, and make arrangements to obtain any additional medical records of psychiatric treatment which the Veteran has received.  

2.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current anxiety and depressive disorders.  The Veteran's claims file and all pertinent medical records should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current anxiety and/or depressive disorder is related to service, to include the experiences which are reported to have occurred therein?  

(b) Is it at least as likely as not that the Veteran's current anxiety and/or depressive disorder was caused by his service-connected lung cancer?

(c) Is it at least as likely as not that the Veteran's current anxiety and/or depressive disorder was aggravated by his service-connected lung cancer?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the evidence as necessary.  A complete rationale must be provided for each opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The TDIU claim should be considered in light of the grant of service connection for lung cancer and, if service connection is granted for psychiatric disorder, in light of that also, in accordance with the Veteran's June 2016 testimony that he wants to establish TDIU due to disorders for which he is seeking service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


